OMB APPROVAL OMB Number:3235-0145 Expires: Estimated average burden hours per response10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* PIONEER NATURAL RESOURCES COMPANY (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Page 1 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). SPO Partners II, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.6% Type of Reporting Person (See Instructions) (PN) (1) Power is exercised through its sole general partner, SPO Advisory Partners, L.P. Page 2 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). SPO Advisory Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.6% Type of Reporting Person (See Instructions) (PN) (1) Solely in its capacity as the sole general partner of SPO Partners II, L.P. (2) Power is exercised through its sole general partner, SPO Advisory Corp. Page 3 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). San Francisco Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 327,350 (1) 6. Shared Voting Power 0 7. Sole Dispositive Power 327,350 (1) 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 0.3% Type of Reporting Person (See Instructions) (PN) (1) Power is exercised through its sole general partner, SF Advisory Partners, L.P. Page 4 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). SF Advisory Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 327,350 (1)(2) 6. Shared Voting Power 0 7. Sole Dispositive Power 327,350 (1)(2) 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 0.3% Type of Reporting Person (See Instructions) (PN) (1) Solely in its capacity as the sole general partner of San Francisco Partners, L.P. (2) Power is exercised through its sole general partner, SPO Advisory Corp. Page 5 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). SPO Advisory Corp. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.9% Type of Reporting Person (See Instructions) (CO) (1) Solely in its capacity as the sole general partner of SPO Advisory Partners, L.P. with respect to11,181,254 of such shares; and solely in its capacity as the sole general partner of SF Advisory Partners, L.P. with respect to 327,350 of such shares. (2) Power is exercised through itsthree controlling persons, John H. Scully, William E. Oberndorf and Edward H. McDermott. Page 6 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). John H. Scully 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.9% Type of Reporting Person (See Instructions) (IN) (1) These shares are held in Mr. Scully’s Individual Retirement Account, which is self-directed. (2) These shares may be deemed to be beneficially owned by Mr. Scully solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page 7 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). William E. Obendorf 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.9% Type of Reporting Person (See Instructions) (IN) (1) These shares are held in Mr. Oberndorf’s Individual Retirement Account, which is self-directed. (2) These shares may be deemed to be beneficially owned by Mr. Oberndorf solely in his capacity as one ofthree controlling persons of SPO Advisory Corp. Page 8 of 16 pages CUSIP No. 723787107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Edward H. McDermott 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[_] Percent of Class Represented by Amount in Row (9) 9.9% Type of Reporting Person (See Instructions) (IN) (1) These shares are held in Mr. McDermott’s Individual Retirement Account, which is self-directed. (2) These shares may be deemed to be beneficially owned by Mr. McDermott solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page9 of16 pages This Amendment No. 1(the “Amendment”) amends the Schedule 13G (the “Original 13G”) filed with the Securities and Exchange Commission (“SEC”) onMarch 6, 2009, and as amended on February 16, 2010. Terms used herein and not defined herein shall have the meanings ascribed thereto in the Original 13G, as amended. Item 1. (a) Name of Issuer Pioneer Natural Resources Company (b) Address of Issuer’s Principal Executive Offices 5205 N. O’Connor Blvd., Suite 200
